DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 07/27/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/27/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “the interior of the riser pipe” has insufficient antecedent basis for this limitation in the claim; the limitation “the lower point of the water-conducting line” is unclear what the applicant is referring to as both “the lower point” and “the water-conducting line” have insufficient antecedent basis for these limitations in the claim; the phrase “in the case of connection” is unclear what the applicant is referring to; and the limitation “the lowest point of the line system” is unclear what the applicant is referring to as both “the lowest point” and “the line system” have insufficient antecedent basis for these limitations in the claim.
Regarding claim 2, the limitation “the lowest point” has insufficient antecedent basis for this limitation in the claim; and the phrase “in the case of connection” is unclear what the applicant is referring to.
Regarding claim 3, the phrase “in the case of connection” is unclear what the applicant is referring to.
Regarding claim 4, the phase “in the case of increasing air pressure” is unclear what the applicant is referring to.
Regarding claim 9, the limitation “the interior” has insufficient antecedent basis for this limitation in the claim; the limitation “the lowest point of the of the water-conducting line” has insufficient antecedent basis for this limitation in the claim; the phrase “in the case of connection to the water-conducting line” is unclear what the applicant is referring to and is unclear what is connected to the water-conducting line; and the period used in the claim is considered indefinite as the claims must be in one sentence form only.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (U.S. Patent No. 4,092,746).
Regarding claim 1, Harris discloses an apparatus (Figs. 1-6) for emptying water-conducting lines (33) at risk of frost, comprising an emptying tube (41) and a riser pipe (70), the emptying tube (41) being arranged in the interior (Column 4 lines 55-68) of the riser pipe (70), and the riser pipe (70) being configured in such a way that the riser pipe (70) can be connected to the lowest point (Column 4 lines 26-68) of the water-conducting line (33), with the result that, in the case of connection to the water-conducting line (33), the emptying tube (41) is guided in the interior of the riser pipe (70) to the lowest point (Fig. 7) of the line system which is formed, and water can be removed from the line system via the emptying tube (41).
Regarding claim 2, Harris discloses the apparatus (Figs. 1-6) wherein the riser pipe (70) has a siphon (77) at the lowest point (Fig. 7), which siphon (77) forms the lowest point of the line system in the case of connection to the water-conducting line (33), with the result that water which remains in the water-conducting line (33) can collect in the siphon (77) and from which the water can be removed via the emptying tube (41).
Regarding claim 3, Harris discloses the apparatus (Figs. 1-6) wherein the apparatus comprises, furthermore, a pump (at 41) which is connected to the emptying tube (41) and via which, in the case of connection to the water-conducting line (33), the water can be extracted via the emptying tube (41).
Regarding claim 6, Harris discloses the apparatus (Figs. 1-6) wherein, in addition to the pump, the apparatus has a measuring point (top of 77 is considered a measured point).
Regarding claim 7, Harris discloses the apparatus (Figs. 1-6) wherein the emptying tube (41) is configured as a rigid pipe or as a flexible hose (Fig. 2).
Regarding claim 8, Harris discloses the apparatus (Figs. 1-6) wherein a second end of the riser pipe (70) can be closed (Fig. 6), with the result that the apparatus can remain connected to the water-conducting line (33) during normal operation of the latter.
Regarding claim 9, Harris discloses a line system (Figs. 1-6) with at least one water-conducting line (33), the line system comprising: an apparatus (Figs. 1-6) for emptying one or more water-conducting lines (33), the apparatus comprising an emptying tube (41) and a riser pipe (70), the emptying tube (41) being arranged in the interior (Column 4 lines 55-68) of the riser pipe (70), and the riser pipe (70) being configured in such a way that the riser pipe (70) can be connected to the lowest point (Fig. 2) of the water-conducting line (33), with the result that, in the case of connection to the water-conducting line (33), the emptying tube (41) is guided in the interior of the riser pipe (70) to the lowest point (at 77) of the line system which is formed, and water can be removed from the line system via the emptying tube (41), wherein the apparatus is connected for emptying purposes to the water-conducting line at the lowest point of the latter.

Allowable Subject Matter
Claims 4-5 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753